                 Case 1:21-cv-00516-WHP Document 13 Filed 02/03/21 Page 1 of 2



                                                                                                                 Reed Smith LLP
                                                                                                          599 Lexington Avenue
                                                                                                       New York, NY 10022-7650
Louis M. Solomon                                                                                               +1 212 521 5400
Direct Phone: +1 212 549 0400                                                                              Fax +1 212 521 5450
Email: lsolomon@reedsmith.com                                                                                     reedsmith.com



February 3, 2021

VIA ECF

Honorable William H. Pauley III
United States District Judge
Daniel Patrick Moynihan U.S. Court House
500 Pearl Street
New York, New York 10007

Re:       Brevet Holdings, LLC et al v. Enascor, LLC et al, Civil Action No. 1:21-cv-00516-WHP

Dear Judge Pauley:

We write as counsel to Plaintiffs (“Brevet”) in the above-captioned matter. Pursuant to this Court’s
Individual Rules and Practices, Section V, we respectfully request permission to e-file under seal
Exhibits A-D and Exhibit M to the Solomon Letter (ECF Doc. No. 12). Exhibits A-D are the exhibits to
the complaint filed in the originating state action, No. 657280/2020 (“State Action”), and Exhibit M is
the amended complaint and its exhibits, subsequently filed in the State Action. All five exhibits include
quoted language that is sensitive and proprietary business information of Brevet and that Brevet uses
with prospective investors and borrowers. Indeed, each time Brevet employees transmit the
commercially sensitive information contained in Exhibits A-D and M to prospective investors and
borrowers from their Brevet e-mail addresses, those communications carry with them a
“confidentiality” designation that provides, in substance, that the communications are intended only for
the recipient(s) listed; that their contents are confidential; and that it is strictly prohibited to use or copy
the communications. If these documents are required to be e-filed publicly, it will undoubtedly cause
significant harm to Brevet’s business and to Brevet’s investors and borrowers. Accordingly, Brevet
respectfully requests leave to file Exhibits A-D and M under seal. See Personalized Media Communs.,
LLC v. Netflix, Inc., 2020 U.S. Dist. LEXIS 218085, at *6-7 (S.D.N.Y. Nov. 19, 2020) (granting motion
to seal where the risk of competitive harm outweighed the public’s interest in accessing the
information).

In accordance with the ECF Rules, Rule 6.5, Brevet has attached Exhibits A-D and M for this Court’s
review and approval. With regard to Exhibit M, Brevet has highlighted the specific portions that Brevet
seeks to redact and keep under seal.




         ABU DHABI ♦ ATHENS ♦ AUSTIN ♦ BEIJING ♦ BRUSSELS ♦ CENTURY CITY ♦ CHICAGO ♦ DALLAS ♦ DUBAI ♦ FRANKFURT ♦ HONG KONG
      HOUSTON ♦ KAZAKHSTAN ♦ LONDON ♦ LOS ANGELES ♦ MIAMI ♦ MUNICH ♦ NEW YORK ♦ PARIS ♦ PHILADELPHIA ♦ PITTSBURGH ♦ PRINCETON
             RICHMOND ♦ SAN FRANCISCO ♦ SHANGHAI ♦ SILICON VALLEY ♦ SINGAPORE ♦ TYSONS ♦ WASHINGTON, D.C. ♦ WILMINGTON

                                                                                                 US_ACTIVE-158082699.1-YYANG
            Case 1:21-cv-00516-WHP Document 13 Filed 02/03/21 Page 2 of 2


Honorable William H. Pauley III
February 3, 2021
Page 2


Respectfully,




Louis M. Solomon


Encls.

cc (w/ encls): All Counsel of Record
